Title: From George Washington to William Gordon, 8 May 1784
From: Washington, George
To: Gordon, William



Revd Sir,
Philada May 8th 1784.

Every aid which can be derived from my official papers, I am willing to afford, & shall with much pleasure lay before you, whenever the latter can be unfolded with propriety.
It ever has been my opinion however, that no Historian can be possessed of sufficient materials to compile a perfect history of the revolution, who has not free access to the archives of Congress—to those of the respective States—to the papers of the commander in chief, & to those of the officers who have been employed in separate Departments. Combining & properly arranging the information which is to be obtained from these sources must bring to view all the material occurrences of the War. Some things probably will never be known.

Added to this, I have always thought, that it would be respectful to the Sovereign power of these United States, to follow, rather than to take the lead of them in disclosures of this Kind: but if there should be political restraints, under which Congress are not inclined at this time to lay open their papers; & these restraints do not in their opinion extend to mine—the same being signified by that honorable Body to me, my objections to your request will cease. I shall be happy then, as at all times, to see you at Mount Vernon, & will lay before you with chearfulness, my public papers for your information. With great esteem & regard, I am Dr Sir Your Most Obt &c.

G: Washington

